Exhibit A: SOW 1
Exhibit 10.3


EXHIBIT A
Statement of Work (SOW) 2


This Statement of Work ("SOW"), by and between Touchpoint Metrics, Inc. dba
MCorp Consulting ("Touchpoint Metrics" or "Company") and NuVision Federal Credit
Union ("Client") is effective as of the later date signed below ("SOW Effective
Date") and serves as Client's approval for Touchpoint Metrics to begin work on
the project (the "Project") outlined in Touchpoint Metrics' July 17 2004
proposal for services titled "NuVision Brand Strategy Proposal" ("Proposal"),
which is made part of this SOW by reference, the scope of which is described
there and referenced in the following:


1.
Agreement Name: Services Agreement ("Agreement")



2.
Agreement Date: August 15, 2014



3.
Project Name: Brand Strategy and Platform Development



4.
Project Description: The objective of the engagement is to develop a
differentiated NuVision brand to drive member and associate engagement.



5.
Approvals: The authorized approval source for Client are: Lynn Bowers and Roger
Ballard



6.
Project Start: September 1, 2014



7.
Consulting Services:



(a)
Description of Consulting Services. We will articulate a unique brand which ties
directly to and supports the NuVision business strategy, and supports member
experience strategy. Key high-level activities (described further in the
deliverables schedule below) include brand assessment, brand strategy and brand
articulation.


(b)
Client Responsibilities.  In addition to timely response to enquiries and on
decision making, company will require adequate access to and time with NuVision
Federal Credit Union team members, as well as key personnel to be determined in
Phase 1, including availability for participation in remote and onsite
interviews and presentations.


(c)
Deliverables/Delivery Schedule. Touchpoint Metrics shall complete and delivery
all services to Client on or before February 15, 2015. The milestone delivery
schedule for the Services shall be as follows:



Milestone #
Deliverables to be Completed
Due on or Before
1
Brand Assessment and Analysis
§Plan and kick-off engagement
§Gather data and analyze existing data and
secondary research
§Primary member and associate research
(exploration)
 
Oct. 15, 2014
2
Strategy Development
§Findings and Recommendations (brand
architecture, strategy and positioning)
§Primary member and associate research
(validation)
§Articulate brand platform
§Executive and board presentations
§Governance framework
§Establish KPIs
Dec. 15, 2014

1

--------------------------------------------------------------------------------




 
Exhibit A: SOW 1
 
 
3
Brand Articulation
§Competitive Brand Analysis
§Messaging Matrix
§Voice and Expression Guidelines
§Brand Implementation Roadmap
Feb 15, 2015





8.                  Deliverables Acceptance. Each deliverable will be deemed
accepted by Client unless, within the acceptance period specified in the SOW,
Client rejects the deliverable in a written notice to Touchpoint Metrics that
specifies in reasonable detail the reason for the rejection. If Client rejects
the deliverable, Touchpoint Metrics will use commercially reasonable efforts to:
(1) promptly correct the deliverable, or (2) if it is impracticable to promptly
correct the deliverable, provide Client with a written plan to correct the
deliverable, including a schedule. If Touchpoint Metrics disagrees with Client's
rejection of the deliverable, Touchpoint Metrics' project manager will
immediately notify Client's project manager and schedule a meeting to discuss
and resolve the issue. If the project managers are unable to resolve the issue,
then it will be referred to the parties' executives for resolution in accordance
with the Agreement.


9.
Client Materials:



Subject to the confidentiality provisions of the Agreement, Client is
responsible for providing at no charge and in a timely manner with all internal
resources, records, facilities, equipment, data, information, tools, software,
documentation, materials, data, content or other information or resources, as
well as access to and timely and accurate responses from personnel, agents, and
vendors to all communications from Touchpoint Metrics. Client is responsible for
the truth, accuracy, and legality of all content provided to Touchpoint Metrics.
Client acknowledges that delays on its part may adversely affect schedules and
costs. Client and Client agents and vendors (if any) will provide Touchpoint
Metrics at no charge and in a timely manner with all facilities, equipment,
data, information, tools, software, documentation, materials, data, content or
other information or resources, as well as access to and responses from their
personnel, agents, and vendors ("Client Materials") reasonably required by
Touchpoint Metrics to provide the Services under this SOW. Client will ensure
that it has all rights and consents necessary for Touchpoint Metrics to use such
Client Materials. Client understands and acknowledges that Touchpoint Metrics'
performance of the Services depends on Client and Client agents and vendors (if
any) providing the Client Materials in a timely manner, and that any failure or
delay will prevent or delay Touchpoint Metrics' performance of the Services.
Client is responsible for and assumes the risk of any problems resulting from
the Client Materials.


10.
Fees, Expenses and Payment Terms:



(d)                Consulting Fees. Total fees for Consulting Services are one
hundred and eight four thousand, five hundred and fifty dollars ($184,550.00).
Consulting fees will be invoiced to Client by Company and are due and payable
according the following schedule:


Amount (U.S. dollars)
Payment Due by:
$  73,820.00
Upon execution of this SOW
$  36,910.00
On completion of Milestone #1
$  36,910.00
On completion of Milestone #2
$  36,910.00
On completion of Milestone #3



(e)                Expenses. All out-of-pocket expenses are billed at cost, and
will not exceed 15% of project total ($27,500.00) without written approval
obtained from Client in advance of these expenses being incurred. Any
out-of-pocket expense exceeding $5,000 that are agreed to in advance by Client
are subject to a 50% deposit, payable to Touchpoint Metrics prior to ordering
the service.


(f)                  Payment Terms. Client agrees to pay all fees and expenses
in United States dollars according to the payment schedule above and the Payment
Terms set forth in the Services Agreement.
2

--------------------------------------------------------------------------------




Exhibit A: SOW 1




11.
Statement of Work Term and Termination:



The term of this Statement of Work shall begin on the Effective Date and shall
continue in effect until the completion of the Project. This SOW may, after
complying with Section 8.7.1 of the Agreement, be terminated by either party if
the other party fails to cure a breach of any material provision of this SOW
within thirty (30) days after receipt of written notice of such breach. The
Company may temporarily cease performance of its obligations during any cure
period.


This Statement of Work is entered under and subject and pursuant to the Services
Agreement between Touchpoint Metrics and the Client, and is subject to all the
terms and conditions of the Agreement. Any capitalized terms not defined in this
Statement of Work shall have the meanings ascribed to them in the Agreement.
This Statement of Work supplements and incorporates by reference the relevant
terms of the Agreement. The parties have executed this Statement of Work on the
respective dates set forth below.




For the Company
Accepted for Client
Touchpoint Metrics, Inc.
NuVision Federal Credit Union
                       
By:
MICHAEL HINSHAW
 
By:
LYNN BOWERS
       
Name: Michael Hinshaw
 
Name:
Lynn Bowers
       
Title: President/CEO
 
Title:
Chief Strategic Development Officer
       
201 Spear Street, Suite 1100
 
Address:
7812 Edinger
San Francisco, CA, 94102
   
Huntington Beach, VA 92647
       
Phone: 1-415-526-2655
 
Phone:
(714) 375-8223
       
Fax: 1-415-526-2650
 
Fax:
(714) 375-8694
       
Email: mhinshaw@mcorpconsulting.com
 
Email:
lbowers@nuvisionfederal.org
       
Date:
8/14/14
 
Date:
8/14/14




















3